NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 12-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: the first exceeding oil passage including for each one of the compressors a first oil balancing pipe connected to the side surface of each one of the compressors and a second oil balancing pipe, the second oil balancing pipes are joined together at a third oil balancing pipe which is connected to the main discharge pipe; a first solenoid valve interposed in the third oil balancing pipe in the first exceeding oil passage controlling flow of the exceeding oil from each Serial No. 16/759,391Atty Docket No. 129SC_001_TNone of the respective at least two compressors to the main discharge pipe;
the second exceeding oil passage including for each one of the compressors the first oil balancing pipe, a capillary tube, and a fourth oil balancing pipe, the fourth oil balancing pipes are joined together at a fifth oil balancing pipe which is connected to the main suction pipe; wherein for each one of the compressors the first oil balancing pipe is branched into the second oil balancing pipe of the first exceeding oil passage and the capillary tube of the second exceeding oil passage; and a second solenoid valve interposed in the fifth oil balancing pipe in the second exceeding oil passage controlling flow of the exceeding oil from each one of the respective at least two compressors to the main suction pipe,
The closest prior art references are: Kimura (10,443,910 B2), & Kan (2014/0331712 A1):

Further, Kan teaches the outdoor controller controls operations of the first solenoid valve and operations of the second solenoid valve.
However, Kimura in view of Kan do not disclose the first exceeding oil passage including for each one of the compressors a first oil balancing pipe connected to the side surface of each one of the compressors and a second oil balancing pipe, the second oil balancing pipes are joined together at a third oil balancing pipe which is connected to the main discharge pipe; a first solenoid valve interposed in the third oil balancing pipe in the first exceeding oil passage controlling flow of the exceeding oil from each Serial No. 16/759,391Atty Docket No. 129SC_001_TNone of the respective at least two compressors to the main discharge pipe;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763